Cite as 2013 Ark. App. 451

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-12-670


                                                  Opinion Delivered   August 28, 2013

                                                  APPEAL FROM THE JEFFERSON
JAMES COLLIER III                                 COUNTY CIRCUIT COURT
                               APPELLANT          [No. CR-2011-23-1]

V.                                                HONORABLE BERLIN C. JONES,
                                                  JUDGE

STATE OF ARKANSAS                                 AFFIRMED; MOTION                        TO
                                  APPELLEE        WITHDRAW GRANTED



                              LARRY D. VAUGHT, Judge

       Appellant James Collier III was convicted by a Jefferson County jury of aggravated

assault on a family or household member and of committing the assault in the presence of a

child. He was sentenced to a six-year term of imprisonment for the former conviction and

a two-year term of imprisonment for the latter, to be served consecutively. Pursuant to

Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k) (2012),

Collier’s counsel filed a motion to be relieved as counsel. The motion is accompanied by an

abstract and addendum of the proceedings below, and a brief in which counsel asserts that

there is nothing in the record that would support an appeal. Collier has filed a pro se

statement of points for reversal, and the State has filed a response to Collier’s statement.1


       1
         This is the second time we have reviewed the case. In Collier v. State, 2013 Ark. App.
119, we ordered rebriefing because counsel failed to comply with our rules for no-merit cases.
Specifically, in the prior appeal, we noted that counsel abstracted, but failed to discuss, two
adverse evidentiary rulings. However, that error has now been corrected, and counsel has again
filed a motion to withdraw.
                                  Cite as 2013 Ark. App. 451

       The test for filing a no-merit brief is not whether there is any reversible error, but

rather would an appeal be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904

(1994). Based on our review of the record for potential error pursuant to Anders and the

requirements of Rule 4-3(k), we hold that the appellant’s appeal is wholly without merit.

Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion to be

relieved and affirming the court’s judgment.

       Affirmed; Motion to withdraw granted.

       WHITEAKER and HIXSON, JJ., agree.

       Cecilia Ashcraft, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                             -2-